Bell, Justice.
Major Smith was convicted and sentenced for the malice murder of Ruby Evelyn Brookins and aggravated assault upon Raymond Gibson.1 Smith appeals, and we affirm.
1. Appellant raises the general grounds. There was evidence that appellant went into a store owned by Brookins and fatally stabbed her, that Gibson subsequently entered the store, and that appellant then stabbed Gibson. We find that the evidence meets the test of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. The court did not err by admitting as a similar transaction evidence of a prior stabbing homicide committed by appellant.

Judgment affirmed.


All the Justices concur.


 The crimes occurred on August 16, 1988. Smith was indicted on November 21, 1988. On December 13, 1989, a guilty verdict was returned. Appellant was sentenced the same day. On January 4, 1990, Smith moved for a new trial. The court reporter certified the trial transcript on January 30, 1990. On August 16, 1990, the trial court denied the motion for new trial. Smith filed his notice of appeal on August 23, 1990. The record was certified by the clerk of the trial court on September 26, 1990, and the appeal was filed with this Court on October 11, 1990. The appeal was submitted for decision without oral argument on November 23, 1990.